Case 3:16-bk-33762-SHB   Doc Filed 04/09/20 Entered 04/09/20 16:48:25   Desc
                         Main Document   Page 1 of 5
Case 3:16-bk-33762-SHB   Doc Filed 04/09/20 Entered 04/09/20 16:48:25   Desc
                         Main Document   Page 2 of 5
                                                                                                                                PAGE 1 OF 2
            Case 3:16-bk-33762-SHB                      Doc Filed 04/09/20 Entered 04/09/20 16:48:25 Desc
                                                        Main Document   Page 3 of 5    Annual Escrow Account
                                                                                        Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461441757_ESCROWDISC

                                                                                        DATE: 03/26/20

                                                   91
              ESTATE OF HAZEL RUTH HAUN                                                PROPERTY ADDRESS
              805 VALE ST                                                              805 VALE ST
              LOUDON, TN 37774                                                         LOUDON, TN 37774



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 05/01/2020
THROUGH 04/30/2021.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 05/01/2020 TO 04/30/2021 ---------
HOMEOWNERS F/P                                                    $234.86
COUNTY TAX                                                        $476.00
CITY                                                              $310.35
TOTAL PAYMENTS FROM ESCROW                                     $1,021.21
MONTHLY PAYMENT TO ESCROW                                          $85.10
          ------ ANTICIPATED ESCROW ACTIVITY 05/01/2020 TO 04/30/2021 ---------
                   ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                           STARTING BALANCE -->               $4,664.75                          $340.41
MAY                $85.10                                                                     $4,749.85                          $425.51
JUN                $85.10                                                                     $4,834.95                          $510.61
JUL                $85.10                                                                     $4,920.05                          $595.71
AUG                $85.10                                                                     $5,005.15                          $680.81
SEP                $85.10                    $234.86 HOMEOWNERS F/P                           $4,855.39                          $531.05
OCT                $85.10                                                                     $4,940.49                          $616.15
NOV                $85.10                                                                     $5,025.59                          $701.25
DEC                $85.10                                                                     $5,110.69                          $786.35
JAN                $85.10                                                                     $5,195.79                          $871.45
FEB                $85.10                    $476.00 COUNTY TAX                               $4,804.89                          $480.55
                                             $310.35 CITY                                L1-> $4,494.54               L2->       $170.20
MAR                $85.10                                                                     $4,579.64                          $255.30
APR                $85.10                                                                     $4,664.74                          $340.40
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $4,324.34.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                              $227.92
ESCROW PAYMENT                                                                                $85.10
NEW PAYMENT EFFECTIVE 05/01/2020                                                             $313.02
YOUR ESCROW CUSHION FOR THIS CYCLE IS $170.20.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 3:16-bk-33762-SHB Doc Filed 04/09/20 Entered 04/09/20 16:48:25                                                                                                         Desc
                                                Main
                                        **********   Document
                                                   Continued from Page
                                                                  front 4 of 5
                                                                        **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 06/01/2019 AND ENDING 05/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 06/01/2019 IS:
   PRIN & INTEREST                                                                                                                           $227.92
   ESCROW PAYMENT                                                                                                                             $85.69
   BORROWER PAYMENT                                                                                                                          $313.61
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                              $428.54                      $1,825.25
   JUN                    $85.69                    $593.67        *                                                                                                            $514.23            A->       $2,418.92
   JUL                    $85.69                      $0.00        *                                                                                                            $599.92                      $2,418.92
   AUG                    $85.69                    $197.89        *                                                                                                            $685.61                      $2,616.81
   SEP                    $85.69                    $197.89        *               $242.02                               HOMEOWNERS F/P                                         $529.28                      $2,579.84
   SEP                                                                                                         $234.86 * HOMEOWNERS F/P
   OCT                    $85.69                    $395.78 *                                                                                                                   $614.97                      $2,975.62
   NOV                    $85.69                    $395.78 *                                                                                                                   $700.66                      $3,371.40
   DEC                    $85.69                    $733.17 *                                                  $476.00 * COUNTY TAX                                             $786.35                      $3,302.39
   DEC                                                                                                         $326.18   CITY
   JAN                    $85.69                    $342.76 *                                                                                                                   $872.04                      $3,645.15
   FEB                    $85.69                    $171.38 *                      $476.00                                        COUNTY TAX                       T->          $171.38                      $3,816.53
   FEB                                                                             $310.35                                        CITY
   MAR                $85.69                       $0.00                                                                                                                        $257.07                      $3,816.53
   APR                $85.69                       $0.00                                                                                                                        $342.76                      $3,816.53
   MAY                $85.69
                  __________                       $0.00
                                              __________                     __________                   __________                                                            $428.45                      $3,816.53
                    $1,028.28                   $3,028.32                      $1,028.37                   $1,037.04


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $171.38. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $2,418.92.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
Case 3:16-bk-33762-SHB            Doc Filed 04/09/20 Entered 04/09/20 16:48:25                       Desc
                                  Main Document   Page 5 of 5


                                    CERTIFICATE OF SERVICE
       On April 9, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Richard M. Mayer
        mayerandnewton@mayerandnewton.com

        Trustee
        Gwendolyn M Kerney
        ECFKnoxville@trustee13.com

        U.S. Trustee
        US TRUSTEE
        Ustpregion08.kx.ecf@usdoj.gov

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May


       On April 9, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
        DEBTOR
        Glynda Ann Shealy
        805 Vale Street
        Loudon, TN 37774

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
